Title: To Thomas Jefferson from John H. Hall, 20 July 1823
From: Hall, John H.,Solomon, Tobias
To: Jefferson, Thomas


                        Most Distinguished & Esteemed Sir—
                        
                            Philadelphia
                            July 20—1823
                        
                    Pardon the liberty we assume in thus addressing you, in doing which we feel a peculiar delicacy on the occasion, in consequence of not having the honor of a personal acquaintance, The subject of this communication is Colonel Abel Russell a native of Virginia and formerly of the Army in the late wars with Great Britian a gentleman distinguished for his courage patriotism and many other amiable qualities, he has lately held the commission as Consul to the port of Riga. We sincerely regret to state that he has within but a short period been truly unfortunate having had every particle of his property distroyed by Fire near this city which has reduced him with an amiable Wife and family to a distressed situation what adds to his misfortunes is that he is in a very ill state of health which deprives him of the exertion he could otherwise make for the mentainace of his FamilyHe wishes to remove his family & self to Richmond the place of his nativity but not having the means to accomplish his views it has been suggested by several of his friends in this city to make through them, an application to you to aid him in his present object, in troubling so distinguished a gentleman as yourself Characteristic of so many virtues we feel all the defference imaginable and hope, Sir that the purport of this Letter may lessen the presumption we have taken in addressing it to you. We feel convinced that there is none in more need of charitable aid, than this truly unfortunate gentleman and none could be more worthyWith the Most profound Respect  We are, Sir, your most Obt  & Very Humble Servants
                        J. H. Hall
                    Solomon TobiasR. W. HeningA. BaldwinA SmithP.S. J. H. Hall is the gentleman appointed to receive pecuniary aid for Col. Russell